Opinion by Treat, C. J.: The Court should have granted the motion for a change of venue. The prisoner swore that information of the facts, which were made the basis of the application, came to his knowledge on the day the petition was prepared, and the notice was given to the state’s attorney that the motion would be made. It is equivalent to a statement that he then received the information for the first time. It negates every inference that the information had been previously acquired. If he had before obtained knowledge of the existence of the facts, the information did not come to his knowledge on that day. We do not entertain a doubt but that perjury might be assigned on the petition, and the guilt of the prisoner established, by proving that he had knowledge of the facts prior to the day on which the petition was verified. The prisoner having shown a clear right to a change of venue, which the Court denied him, the subsequent proceedings in the case were erroneous, and must be reversed. On the authority-of the case of Baxter vs. The People, 2 Gilman, 578, the cause will be remanded to the Madison Circuit Court, where the prisoner must appear and answer to the indictment; and where he may insist on or withdraw the application for a change of venue, as he shall deem proper. Judgment reversed.